DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second electrode, claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 24, line 8, “rotatable shaft 54” should be --rotatable shaft 52--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 17, 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the container" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9, 17, 23 and 32 have the same issue.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “a second electrode is arranged in the container…….is indicative of a capacitance between the at least one electrode mounted on the wall of the container and the second electrode arranged within container.”  It is unclear where and what is the second electrode.  Sensors 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent Publication 2011/0253481 in view of Bradford et al., U.S. Patent 9,587,534.

As per claims 1 and 27, Lin discloses an automatic lubrication system (abstract) and method of operating the lubrication system for lubricating an object, the lubrication system comprising:
  	a lubricant container (6) [grease container] configured to contain a lubricant (7) and including a rotatable shaft (51) [screw tube] with a piston (62) to dispense the lubricant from an output (611) [nozzle] of the lubricant container;
 	 a housing (1) with a coupling section (threaded section near 62) (fig. 4) coupled with the lubricant container;
 	 an electric motor (31) configured to drive the rotatable shaft (51) of the lubricant container (6) during at least one lubrication action, such that at least a part of the lubricant is dispensable from the lubricant container (6) during the at least one lubrication action (paras [0023-0028]);

 	 Lin does not disclose at least one capacitive sensor including at least one electrode, wherein the at least one capacitive sensor is arranged at a wall of the lubricant container and configured to provide at least one sensor signal indicative of a capacitance in a vicinity of the at least one electrode; and a control circuitry configured to determine, based on the at least one sensor signal of the at least one capacitive sensor, at least one lubrication parameter indicative of the at least one lubrication action.  However, Bradford et al. in their Oil Pan with Integrated Capacitive Sensor for Measuring Oil Level device teach the use of a capacitive sensor (104) and associated electronics housing (204) to measure lubricant level in a container (oil pan).  Capacitive sensors (104) contain one or more sensor plates (212) with capacitance readings made between corresponding sensor plates.  Examiner interprets sensor plates as electrodes.  The electronics housing (204) containing a processor (108), capacitance measuring unit (109), transmitter (110) and receiver (112) (col. 3, line 63 to col. 4, line 67). 
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Lin by adding a capacitive sensor, as taught by Bradford et al., for the purpose of determining a more accurate lubricant level with direct measurement of said level versus a calculation based on rotations of a gear set (para [0026]).   

As per claim 2, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one lubrication parameter is indicative of at least one of:
 an abnormal working condition of the lubrication system;
 an abnormal working condition of the lubricant container;
 a blockage of the output of the lubricant container; 

an accumulated amount of lubricant dispensed from the lubricant container in a plurality of lubrication actions (para [0026]);
 an amount of lubricant remaining in the lubricant container (para [0026]);
 a lubrication time period;
 a lubrication frequency;
 and a time between consecutive lubrication actions.

As per claims 3 and 30, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine the at least one lubrication parameter based on at least one container parameter, wherein the at least one container parameter is indicative of at least one of:
 a type of the lubricant container:
 a capacity of the lubricant container (para [0026]);
 a volume of the lubricant container (para [0026]),
 an initial volume of lubricant stored in the lubricant container (para [0026]);
 a geometry of the lubricant container;
 a shape of the lubricant container;
 a height of the lubricant container; and
 a diameter of at least a part of the lubricant container.

As per claim 4, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) is arranged at an inner wall or an outer wall (fig. 2, Bradford) of the lubricant container.

As per claim 5, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) is strip-like formed and extends substantially parallel to the rotatable shaft (51) from an end of housing (1) of the lubrication system towards the output of the lubricant container (6).
   Examiner interprets the rectangular sensor would be positioned on the lubricant container in similar orientation as on an oil pan.  

As per claim 6, Lin and Bradford et al. as set forth above, Lin as modified, disclose the claimed invention except for the at least one electrode has at least one of an irregular and a non- rectangular shape.  Bradford et al. teach that it is known in the art to use capacitive sensors that include other shapes other than rectangular.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a non-rectangular sensor, as taught by Bradford et al., since Bradford et al.  state, col. 4, lines 9-11, that such a modification would still work even though shaped differently.

 As per claim 7, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) comprises a plurality of electrodes; wherein ends of the electrodes, which ends are directed towards the output of the container (6), are spaced apart from the output (611) by different distances for each electrode.  Examiner interprets Bradford et al. teach up to three sensors containing electrodes and their locations around the lubricant container wouldn’t result in every electrode being the same distance from the output.

As per claim 8, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) is detachably attached to the wall of the lubricant container (6). 

As per claim 9, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) at least partly encompasses the container at a perimeter of the container (6).  

As per claim 10, Lin and Bradford et al. as set forth above, Lin as modified, disclose a protection cover covering at least a part of the at least one capacitive sensor (104) to protect the at least one capacitive sensor (col.3, lines 63-67).

As per claim 11, Lin and Bradford et al. as set forth above, Lin as modified, disclose the protection cover entirely covers the at least one capacitive sensor (104) to protect the at least one capacitive sensor (col.3, lines 63-67).

As per claims 12 and 31, Lin and Bradford et al. as set forth above, Lin as modified, disclose at least a part of the protection cover (col.3, lines 63-67) is arranged at the wall of the lubricant container (6), such that a compartment is formed between the wall of the lubricant container (106) and the protection cover; and
wherein the at least one capacitive sensor (104) is arranged in the compartment formed between the wall of the lubricant container (106) and the protection cover (col.3, lines 63-67).    Examiner interprets the description of a sealed sensor to be the equivalent of a protection cover that forms a compartment.

As per claim 13, Lin and Bradford et al. as set forth above, Lin as modified, disclose a sensor connector (204) arranged adjacent the coupling section (threaded section near 62) of the housing (1) at a wall of the housing;


As per claim 14, Lin and Bradford et al. as set forth above, Lin as modified, disclose the sensor connector (204) is electrically coupled to the at least one capacitive sensor (104) and to the control circuitry (41, Lin).

As per claim 15, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) comprises a measurement circuitry (108, 109 are part of 204) configured to determine, based on the at least one sensor signal, at least one capacitance value of the capacitance in the vicinity of the at least one electrode (col. 4, line 61 to col. 5, line 16).

As per claim 16, Lin and Bradford et al. as set forth above, Lin as modified, disclose the measurement circuitry (41) is arranged on or integrated in a printed circuit board of the control circuitry (para [0026]).

As per claim 17, Lin and Bradford et al. as set forth above, Lin as modified, disclose a second electrode (104) is arranged within the container (6), and wherein the sensor signal is indicative of a capacitance between the at least one electrode (104) mounted on the wall of the container (6) and the second electrode (104) arranged within container (6).  Examiner interprets sensor (104) contains two electrodes, one mounted on the wall and the second in proximity which also places it within the container.  

As per claim 18, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) comprises a plurality of electrodes; and wherein the at least one sensor signal is 

As per claim 19, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine, based on the at least one sensor signal of the at least one sensor (104), an amount of lubricant (7) contained in the lubricant container (6) (para [0031]).

As per claim 20, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine, based on the at least one sensor signal of the at least one sensor (104), a first amount of lubricant contained in the lubricant container before performing the lubrication action and a second amount of lubricant contained in the lubricant container after performing at least a part of the lubrication action or the entire lubrication action (paras [0026, 0031]) ; and
 	wherein the control circuitry is configured to determine an amount of lubricant dispensed from the lubricant container during the at least part of the lubrication action or the entire lubrication action based on the determined first amount and the second amount (paras [0026, 0031]).

As per claim 21, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to monitor, based on the at least one sensor signal of the at least one sensor (104), an amount of lubricant dispensed from the lubricant container (6) in one or more lubrication actions (paras 0026, 0028, 0031]); and 
 	wherein the control circuitry (41) is configured to compare the determined amount of lubricant dispensed from the lubricant container with at least one threshold value (paras [0028, 003]).   Examiner interprets a threshold value is set in paragraph [0028] so a control unit (4)/circuit board (41) can control the grease output amount.  Also, a threshold value from paragraph [0031] relating to the lubricant 

As per claim 22, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to stop the electric motor (31) when the determined amount of lubricant dispensed from the lubricant container in one or more lubrication actions reaches or exceeds the threshold value (para [0028]).

As per claims 23 and 32, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one threshold value is at least one of a threshold value for the amount of lubricant that should be dispensed per lubrication action (para [0028]) and a threshold value for a maximum amount of lubricant dispensable from the container (6) (para [0031]).

As per claims 24 and 33, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine, based on the at least one sensor signal, an amount of lubricant remaining in the lubricant container (6) (para [0031]).

As per claims 25 and 34, Lin and Bradford et al. as set forth above, Lin as modified, disclose a communication circuitry (fig. 9) configured to transmit a signal indicative of the determined at least one lubrication parameter (para [0032]).

As per claims 26 and 35, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is further configured to compare the at least one lubrication parameter with at least one threshold value for the lubrication parameter; and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654